Citation Nr: 0406655	
Decision Date: 03/15/04    Archive Date: 03/30/04

DOCKET NO.  98-10 539A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York


THE ISSUES

1.  Entitlement to service connection for bilateral varicose 
veins/venous insufficiency of both lower extremities.

2.  Entitlement to service connection for disability 
manifested by circulatory problems with blood clots.

3.  Entitlement to service connection for nodules.

4.  Entitlement to service connection for a left knee 
disability.

5.  Entitlement to service connection for osteoarthritis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The veteran served on active duty from December 1942 to 
October 1945.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from an August 1997 determination.  A 
notice of disagreement (NOD) was received in August 1997.  A 
statement of the case (SOC) was issued in April 1998.  A 
substantive appeal was received from the veteran in June 
1998.  A supplemental SOC (SSOC) was issued by the RO in 
October 2003.  

As reflected in the April SOC, the RO found that no new and 
material evidence had been submitted to reopen the claim of 
service connection for bilateral varicose veins.  Without 
explanation, the October 2003 SSOC recharacterized the issue 
as a denial of the claim of service connection for venous 
insufficiency of both lower extremities on the basis that no 
new and material evidence had been submitted to reopen the 
claim.  The Board notes, however, that the Board's 
jurisdiction of the veteran's case is the June 1998 
substantive appeal to the April 1998 SOC.  See 38 C.F.R. 
§§ 20.200, 20.201, 20.202, and 20.203 (2003).  While the RO 
has previously adjudicated claims of service connection for a 
skin disorder, circulatory problems, and venous insufficiency 
in prior unappealed rating actions in July 1993 and December 
1988, the RO has never previously adjudicated the claim of 
service connection for bilateral varicose veins or 
circulatory problems with blood clots in a prior rating 
action.  As a result, the Board will address this issue on a 
de novo basis, rather than as a petition to reopen a 
previously denied claim, as noted on the title page.

In February 2004, a Deputy Vice Chairman of the Board granted 
the veteran's motion to have his appeal advanced on the 
docket.  38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 
20.900(c) (2003).  

For reasons expressed below, this appeal is being remanded to 
the RO via the Appeals Management Center (AMC) in Washington, 
DC.  VA will notify the veteran when further action, on his 
part, is required.


REMAND

The veteran contends that his bilateral varicose veins/venous 
insufficiency of both lower extremities and the other 
disabilities at issue are secondary to his shrapnel wounds 
during World War II.  It is also contended that the service-
connected shrapnel wound scar of the left leg provides 
evidence of a bilateral leg disability during service.  The 
Board is unable to review the extent of the shrapnel wound 
during the veteran's service because the RO has been unable 
to locate the veteran's service medical records.  Service 
records indicate that the veteran was awarded the Purple 
Heart and that he is service connected for scars of the back 
and left leg, each evaluated as noncompensable, clearly 
indicating an injury during the veteran's military service.  

When a veteran's service medical records are unavailable, 
VA's duty to assist, and the Board's duty to provide reasons 
and bases for its findings and conclusions and to consider 
carefully the benefit-of-the-doubt rule (see 38 U.S.C.A. 
§§ 71204(d)(1), 5107(b) (West 2002)), are heightened.  See 
also Moore (Howard) v. Derwinski. 1 Vet. App. 401, 404 
(1991).  That duty includes obtaining medical records and 
medical examinations where indicated by the facts and 
circumstances of the individual case.  Littke v. Derwinski, 
1 Vet. App. 90 (1990).

Due to the loss of the veteran's service medical records, the 
Board does not know the extent of the service-connected 
injury or whether any other disorder may have reasonably 
resulted from this injury following service.  Based on the 
veteran's statements, indications of an injury during 
service, post-service medical records indicating that the 
disabilities at issue currently exist, and the loss of the 
service medical records, the Board finds that an examination 
is warranted to determine if these disabilities may be 
related to the veteran's military service in World War II.  
See 38 U.S.C.A. § 5103A(d).  Hence, the RO should arrange for 
the veteran to undergo an appropriate examination to obtain 
the medical information needed to fairly adjudicate the 
claims on appeal.  The veteran is hereby advised that failure 
to report to the scheduled examination, without good cause, 
may well result in a denial of the claims.  See 38 C.F.R. 
§ 3.655 (2003).  Examples of good cause include, but are not 
limited to, the illness or hospitalization of the claimant 
and death of an immediate family member.  Id.  If the veteran 
fails to report to the scheduled examination, the RO must 
obtain and associate with the claims file copies of any 
notice(s) of the date and time of the examination sent to the 
veteran by the pertinent VA medical facility.  

To ensure that all due process requirements are met, prior to 
arranging for the veteran to undergo examination, the RO 
should give the veteran another opportunity to present 
information and/or evidence pertinent to the claims on 
appeal.   The RO's notice letter to the veteran should 
explain that he has a full one-year period for response.  See 
38 U.S.C.A § 5103(b)(1) (West 2002); see also Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 701, 117 Stat. 
2651, ___ (Dec. 16, 2003) (to be codified at 38 U.S.C.A. 
§ 5103(b)(3)) (amending the relevant statute to clarify that 
VA may make a decision on a claim before the expiration of 
the one-year notice period).  After providing the appropriate 
notice, the RO should attempt to obtain any additional 
evidence for which the veteran provides sufficient 
information, and, if needed, authorization, following the 
procedures prescribed in 38 C.F.R. § 3.159 (2003).  

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
However, identification of specific actions requested on 
remand does not relieve the RO of the responsibility to 
ensure full compliance with the VCCA and its implementing 
regulations.  Hence, in addition to the actions requested 
above, the RO should also undertake any other development 
and/or notification action deemed warranted by the VCAA prior 
to adjudicating the claims on appeal.  

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following actions: 

1.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional pertinent evidence not 
currently of record.  The RO should also 
invite the veteran to submit all 
pertinent evidence in his possession, and 
explain the type of evidence that is his 
ultimate responsibility to submit.  The 
RO's letter should clearly explain to the 
veteran that he has a full one-year 
period to respond (although the RO may 
decide the claim within the one year 
period).      

2.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the procedures set forth in 38 
C.F.R. § 3.159 (2003).  All records 
and/or responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran of the records 
that were not obtained, explain the 
efforts taken to obtain them, and 
describe further action to be taken.

3.  After all available records are 
associated with the veteran's claims 
file, the RO should arrange for the 
veteran to undergo an VA general medical 
examination.  The entire claims file, to 
include a complete copy of this REMAND, 
must be made available to the physician 
designated to examine the veteran, and 
the report of the examination should 
include discussion of the veteran's 
documented medical history and 
assertions.  All appropriate tests and 
studies should be accomplished, and all 
clinical findings should be reported in 
detail, and clinically correlated to a 
specific diagnosis.  

The examiner should specifically indicate 
whether the veteran currently suffers 
from the following disabilities: (1) 
bilateral varicose veins; (2) circulatory 
problems with blood clots; (3) nodules; 
(4) a left knee disability; and (5) 
osteoarthritis.  With respect to each 
such diagnosed disability, the examiner 
should express an opinion as to whether 
it is at least as likely as not (i.e., 
there is at least a 50 percent 
probability) that such disability is the 
result of any disease or injury incurred 
or aggravated during the veteran's active 
military service, to specifically include 
the shrapnel wounds during this service.  
The examiner should set forth all 
examination findings, along with the 
complete rationale for the conclusions 
reached, in a printed (typewritten) 
report.

4.  If the appellant fails to report to 
the scheduled examination, the RO should 
obtain and associate with the record 
copy(ies) of any notice(s) of the date 
and time of the examination sent to the 
veteran by the pertinent VA medical 
facility.  

5.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

6.  The RO must also review the claims 
file to ensure that any additional 
notification and development required by 
the VCAA has been accomplished.  

7.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate each claim on 
appeal in light of all pertinent evidence 
and legal authority.  

8.  If any benefit sought on appeal 
remains denied, the RO must furnish the 
veteran and his representative an 
appropriate supplemental SOC (to include 
citation to any additional legal 
authority considered, and clear reasons 
and bases for the RO's determinations), 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate timeframe.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992). 

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




